number release date id office uilc cca_2010123015401519 ----------- from ---------------------- sent thursday date pm to ----------------- cc ---------------- subject training and sec_6103 after consulting with the disclosure experts in counsel i have confirmed that you should not be using real case examples unless you have obtained the taxpayer's consent or legal opinions secured in real cases unless the opinion has already been released to the public as part of your ------ training because even if the names of the taxpayers are removed from the example or the opinion the documents will still likely contain taxpayer information and thus would generally be prohibited from disclosure under sec_6103 the definition of return_information is very broad and covers many different types of data furnished to or collected by the irs besides a taxpayer's name address or social_security_number return_information also includes things like the source of a taxpayer's income which deductions or credits the taxpayer claimed on his her return and whether the taxpayer's return is under examination so while you may have removed some of the return_information from each case example or opinion the facts of the case that remain likely still constitute return_information under sec_6103 taxpayer information may be released to an irs employee if the employee needs to know the information in order to perform the employee's official tax_administration duties training however is not part of the employee's official duties thus it cannot be disclosed to the class under this exception please feel free to contact me if you have questions
